DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to reconsideration request filed on September 22, 2021.

Election/Restrictions
Claim 7 is withdrawn from further consideration, as it does not read on the elected specie. Claim 7 was rejected under 112, as the elected specie was not showing the detail as recited in the claim. In the response, filed on September 22, 2021, applicant explained that the detail reads on figure 14A-14B. However, figure 14A-14B, belongs to a different specie, which was not elected. Therefore, claim 7 further withdrawn from consideration, pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie. (Also, please see the remarks in the response to arguments)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi (JP2016122728, submitted by the applicant), in view of Su (US 2016/0181181), Suzuki (US 2007/0277998), and Wachtler (US 2009/0121346).
Regarding claim 1, Masatoshi, figure 1, discloses a resin multilayer substrate comprising: a stacked body including a first main surface and a plurality of insulating substrate layers that are stacked and include resin as a main material (see figure 1); a cavity (30) disposed in the first main surface and including a side surface and a bottom surface (see figure); and a conductor pattern (31A) disposed in the stacked body (see figure); wherein at least a portion of a boundary between the side surface and the bottom surface includes the conductor pattern continuous with the side surface and the bottom surface (see figure). 

Su (US 2016/0181181), figure 21, discloses a multilayer circuit board with bent portion.
Suzuki (US 2007/0277998), figure 2, discloses a substrate with a cavity with a pattern exposed and in the cavity and a bent.
Wachtler (US 2009/0121346), figure 1, discloses a multilayer substrate with a component mounted on the substrate, including a bent.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate Masatoshi, a bent, as taught by Su, Suzuki, and Wachtler, in order to facilitate interconnection with other component / board / device.
Also, it has been held that a change in shape is generally recognizing as being within the level of ordinary skill in the art.   In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); and In re Span-Deck Inc. V. Fab-con, Inc. (CA 8, 1982) 215 USPQ 835).

Claims 2, 4-6, 9 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Masatoshi, as applied to claim 1 above, and further in view of Chiaki (JP2017022227, submitted by the applicant), and Kenichi (JP 2016162977A).
Regarding claim 2, the modified substrate of Masatoshi discloses wherein the stacked body includes a second main surface opposing the first main surface (see figure), but does not disclose the stacked body has a thickness from the bottom surface to the second main surface in a stacking direction of the plurality of insulating substrate 
Chiaki, figure 14, and 17 discloses a multilayer substrate with a cavity (20), with metal layer (12) exposed in the cavity, and a thickness of the portion of the substrate from the bottom of the cavity to the bottom surface of the substrate is less than that from the bottom of the cavity to the top surface of the substrate.
Kenichi, figure 2, discloses a multilayer substrate with a cavity (24), with metal layer (22) exposed in the cavity, and a thickness of the portion of the substrate from the bottom of the cavity to the bottom surface of the substrate is less than that from the bottom of the cavity to the top surface of the substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified substrate of Masatoshi with the stacked body has a thickness from the bottom surface to the second main surface in a stacking direction of the plurality of insulating substrate layers, the thickness being less than a thickness of the stacked body from the first main surface to the bottom surface in the stacking direction, as taught by Chiaki, and Kenichi, in order to have desired thickness to embed the subsequent component to be mounted. Also, to have desired wiring density by adding additional layers. 

Regarding claim 4, the modified substrate of Masatoshi further discloses wherein the conductor pattern includes a first region embedded in the stacked body and a second region at least partially exposed on the bottom surface; and the second region 

Regarding claim 5, the modified substrate of Masatoshi further discloses wherein a portion of the boundary between the side surface and the bottom surface and closest to the bent portion includes the conductor pattern continuous with the side surface and the bottom surface (obvious as disclosed by Suzuki. Also, the bent will be located based on the requirement, and providing the pattern close to the bent is merely rearranging a part of the device. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 6, the modified substrate of Masatoshi, in view of 112 rejection above, further discloses wherein the bottom surface is polygonal when viewed from a stacking direction of the plurality of insulating substrate layers; and the conductor pattern is disposed at least at a corner of the bottom surface when viewed from the stacking direction (obvious as shown by Masatoshi, Chiaki, and Kenichi). 

Regarding claim 9, the modified substrate of Masatoshi further discloses a component at least partially disposed in the cavity; wherein the component is conductive to the conductor pattern (obvious as disclosed by Masatoshi, figure 2, and Kenichi, figure 3).



Regarding claim 22, the modified substrate of Masatoshi further discloses wherein the stacked body including the bent portion has a uniform or substantially uniform thickness except for the cavity (see figure).  

Regarding claim 23, the modified substrate of Masatoshi further discloses wherein all of the plurality of insulating substrate layers of the stacked body included in the bent portion include a main material that is the same as a main material of all of the plurality of insulating substrate layers of the stacked body included outside of the bent portion (as applied to claim 21 above); and the stacked body including the bent portion has a uniform or substantially uniform thickness except for the cavity (see figure).  

Regarding claim 24, the modified substrate of Masatoshi further discloses wherein a thickness of a portion of the stacked body included in the bent portion is greater than a thickness of a portion of the stacked body that includes the cavity (see figure).  
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. 
Applicant, on page 6 of the response argues that contrary to the Examiner's allegations, none of Su, Suzuki, and Wachtler provide any teaching, suggestion, reason, or motivation to have modified the wiring board to Masatoshi to include a bent portion as required by Applicant's Claim 1.
This is not found to be persuasive.
The primary art to Masatoshi discloses every elements of the structure, except the bent portion.
The secondary art to Suzuki relied upon for the structure of a circuit board with a bent portion. Suzuki, in paragraph 0032, discloses that the bent portion will facilitate mounting of component at different level. Suzuki, further, at paragraph 0044, and 0045, discloses that the bent portion of the circuit board is formed by heating process (not because the substrate is flexible), and furthermore discloses that the structure is a rigid board differing from the FPC structure. Therefore, it is obvious to consider the structure of Suzuki, to be a rigid board provided with a bent portion by heating process.
The secondary at to Su and Wachtler provide further support for the bent portion being used for mounting the components / interconnection at different level.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Masatoshi with a bent portion, as taught by Suzuki, Su and Wachtler, to facilitate interconnection 

Additionally, though claim 7 is withdrawn, as it does not read on the elected specie, Masatoshi, figure 10, discloses the detail as recited in the claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blazier (US 5,903,440, submitted in the previous action) discloses a bent portion in order to have vertical, as well as, horizontal interface (facilitating interconnection in tow direction, column 2, line 62 to column 3, line 6), the bent is formed by heating (column 3, line16-30).

Okajima (US 2009/0032295), figure 1, discloses a circuit board with bend portion.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / January 4, 2022